Lumpkin, P. J.
This case, upon its merits,'falls within the settled rule that the Supreme Court will not interfere with the discretion of a trial judge in refusing to grant an interlocutory injunction or appoint a receiver, unless it plainly appears that there has been an abuse of such discretion.
Another reason for allowing the judgment complained of to stand is, that the sale sought to be restrained had actually taken place before the case was argued here. See Atlanta & Florida R. R. Co. v. Blanton 80 Ga. 563; Thornton v. Manchester Investment Co., 97 Ga. 342; Cranston v. Bank of the State of Georgia, Ibid. 406.

Judgment affirmed.


All the Justices concurring.